DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

 Response to Amendment
This action is in response to the RCE filed on 05/07/2021. The amendments filed on 04/08/2021 have been entered. Accordingly Claims 1-13 and 19 are pending. Claims 14-18 were withdrawn from consideration as previously documented in Non-Final Action mailed on 05/14/20. The previous rejections of claims 1-13 and 19 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 04/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et. al. (“A Hematoma detector-a practical application of instrumental motion as signal in near infra-red imaging”, 2012)(hereinafter, “Riley”) in view of Banet et. al. (U.S. 20050261598, November 24, 2005)(hereinafter, “Banet”), Callsen et. al. (U.S. 20130118255, May 16, 2013)(hereinafter, “Callsen”) and LeBoeuf et. al. (U.S. 20140012105, January 9, 2014)(hereinafter, “LeBoeuf”).
Regarding Claim 1, Riley teaches: A hematoma detection device (Fig. 2(a) Section 3 – Instrumental design), comprising:
Riley further teaches the usage of near infra-red imaging (Abstract) using 10 LED sources and avalanche photodiodes (Section 3- Instrumental design). The hematoma detection device moves over the whole patient head (See Fig. 2 Section 3 –Instrumental Design).
Riley is silent with regards to: a flexible substrate configured to conform to skull contours; an array of organic near infra-red (NIR) elements formed on the flexible substrate, wherein the array of NIR elements includes at least one organic NIR light emitting element and at least one organic NIR light detection element, wherein the flexible substrate is configured to be disposed on a patient’s skin surface to ensure measurements taken by the array of NIR elements are perpendicular to the patient’s skin surface. 
Banet in the field of systems and methods for measuring vital signs teaches: “FIGS. 1A and 1B show an adhesive patch sensor system 10 according to the invention that features primary 1 and reference 3 electrodes and an optical system 6 operating in concert as described below to measure vital signs from a patient 15.” [0033]; “FIGS. 3A and 3B show, respectively, top and bottom views of a circuit board 8 that supports an optical system 6 featuring a light 
	Callsen in the field of conformal sensing systems teaches a conformal sensing apparatus, Fig. 1, which has a flexible substrate “…that facilitates a sufficient mechanical coupling of the apparatus 100 to a surface 52 of the person's head… intimate proximity may be realized as substantial direct contact with the surface 52, due to the ability of the apparatus to conform to various contours of the surface (e.g., based at least in part on the flexible substrate 102).” [0061].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riley to include a flexible substrate with elements configured to conform to skull contours and be on a patient’s skin surface for the intended usage of ensuring measurements taken by the elements are perpendicular to the patient’s skin surface as taught in the combination of Banet and Callsen to facilitate “…comfortable and safe intimate proximity to the surface 52 to ensure accurate sensing of force and/or change in motion in connection with the head 50.” (Callsen, [0061]) providing “…a single, low-profile, disposable system that measures a variety of vital signs from the patient.” (Banet, [0023]).
Banet is silent with regards to the NIR elements being an array of organic elements.
Callsen does not teach an array of organic NIR elements.
LeBoeuf in the field of systems, devices and methods for monitoring physiologic and/or physical signals for a range of applications teaches an excitation sensor module (Fig. 2, element 101) that contains optical emitters (Fig. 2, elements 210 and 212) and detectors (Fig. 2, element 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Riley and Banet to include an array of organic elements wherein the array of elements includes at least one organic LED and light detection element as taught in LeBoeuf for high resolution physiological features and properties extraction (LeBoeuf, [0045]).
Regarding Claim 2, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Riley further teaches the usage of near infra-red imaging (Abstract) using 10 LED sources and avalanche photodiodes (Section 3- Instrumental design).
Riley is silent with regards to: wherein the array of NIR elements includes at least one organic light emitting diode (LED) element and at least one organic photodetector (OPD) element.
LeBoeuf in the field of systems, devices and methods for monitoring physiologic and/or physical signals for a range of applications teaches an excitation sensor module (Fig. 2, element 101) that contains optical emitters (Fig. 2, elements 210 and 212) and detectors (Fig. 2, element 211), such as arrays that include organic LEDs, variants of LEDs, photodiodes and other compact optical detectors [0044-0045].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riley to include an array of organic elements that includes at least one organic LED and OPD element as taught in LeBoeuf for high resolution physiological features and properties extraction (LeBoeuf, [0045]).
Regarding Claim 3, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.

Riley does not teach: wherein the NIR elements include an array of NIR LEDs and an array of NIR OPDs.
LeBoeuf in the field of systems, devices and methods for monitoring physiologic and/or physical signals for a range of applications teaches an excitation sensor module (Fig. 2, element 101) that contains optical emitters (Fig. 2, elements 210 and 212) and detectors (Fig. 2, element 211), such as arrays that include organic LEDs, variants of LEDs, photodiodes and other compact optical detectors [0044-0045].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riley to include an array of LED and OPD elements as taught in LeBoeuf for high resolution physiological features and properties extraction (LeBoeuf, [0045]).
Regarding Claim 8, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Riley does not teach: further including a transmitter and control element for wirelessly communicating with a remote device.
LeBoeuf in the field of systems, devices and methods for monitoring physiologic and/or physical signals for a range of applications further teaches: “The signal from the excitation-source module may be passed to a signal extractor 102 for processing and/or subtracting the signals to generate at least one extracted signal more closely related to a physiological property of interest. This extracted signal may then be sent to a transmitter 104 for wirelessly transmitting the desired information 106 to another device or network and/or to a signal processor 105 for processing the extracted signal, comparing the processed extracted signal with at least one physiological model, and sending a physiological assessment to the transmitter 104.” [0038].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combinational device of Riley, Banet and LeBoeuf to include 
Regarding Claim 9, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Riley does not teach: wherein the transmitter and control element includes a low noise amplifier, an analog to digital converter, and a wireless transmission circuit.
LeBoeuf in the field of systems, devices and methods for monitoring physiologic and/or physical signals for a range of applications further teaches from Fig. 1 an amplifier included, and extracted signals sent to a transmitter for wireless transmitting to another device or network and/or signal processor [0038]. The excitation sources and sensors can also be integrated into a wearable device that can process sensor information and send the information telemetrically to another device or network [0041].  “These signals can be subtracted in raw analog form through analog mixers, and these signals can also be digitized first and subtracted in digital form.” [0042].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitter and control element from the combinational device of Riley, Banet and LeBoeuf to include a low noise amplifier, an analog to digital converter, and a wireless transmission circuit as taught in LeBoeuf for “…qualifying and quantifying one or more physiological properties of an organism.” (LeBoeuf, [0038]).
Regarding Claim 11, A hematoma sensor network system, comprising: at least two wearable sensor devices, each wearable sensor device including: an array of organic near infra-red (NIR) elements formed on a flexible substrate, wherein the array of NIR elements includes at least one organic NIR light emitting element and at least one organic NIR light detection element; and a wireless communication element connected to the at least one organic NIR light detection element, wherein the communication element receives a signal from the at least one 
Riley teaches a moving optical head imaging system for detecting hematomas using near infra-red imaging. The disclosed components included in the system include 10 LED sources and avalanche photodiodes (Section 3- Instrumental design).
Riley is silent with regards to most hardware and software components used in their system with regards to the claim limitations.
Banet in the field of systems and methods for measuring vital signs teaches: “FIGS. 1A and 1B show an adhesive patch sensor system 10 according to the invention that features primary 1 and reference 3 electrodes and an optical system 6 operating in concert as described below to measure vital signs from a patient 15.” [0033]; “FIGS. 3A and 3B show, respectively, top and bottom views of a circuit board 8 that supports an optical system 6 featuring a light source 35 containing a pair of light-emitting diodes 32, 33 and photodetector 34. During operation, the bottom side of the optical system 6 (e.g., FIG. 3A) attaches to the patient's skin using an adhesive patch, and the light-emitting diodes 32, 33 sequentially generate red and infrared radiation that reflects off an underlying artery. The photodetector 34 detects the reflected radiation, which is digitized by an analog-to-digital converter in the controller or coupled directly with the photodetector 34 to generate an optical waveform.” [0039], see Figs. 3A and 3B. Examiner notes, circuit board 8 is considered a “substrate”.
	Callsen in the field of conformal sensing systems teaches a conformal sensing apparatus, Fig. 1, which has a flexible substrate “…that facilitates a sufficient mechanical coupling of the apparatus 100 to a surface 52 of the person's head… intimate proximity may be realized as substantial direct contact with the surface 52, due to the ability of the apparatus to 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Riley to include a flexible substrate with elements configured to conform to skull contours and be on a patient’s skin surface for the intended usage of ensuring measurements taken by the elements are perpendicular to the patient’s skin surface as taught in the combination of Banet and Callsen to facilitate “…comfortable and safe intimate proximity to the surface 52 to ensure accurate sensing of force and/or change in motion in connection with the head 50.” (Callsen, [0061]) providing “…a single, low-profile, disposable system that measures a variety of vital signs from the patient.” (Banet, [0023]).
Banet is silent with regards to the NIR elements being an array of organic elements.
Callsen does not teach an array of organic NIR elements.
LeBoeuf in the field of systems, devices and methods for monitoring physiologic and/or physical signals for a range of applications teaches an excitation sensor module (Fig. 2, element 101) that contains optical emitters (Fig. 2, elements 210 and 212) and detectors (Fig. 2, element 211), such as arrays that include organic LEDs, variants of LEDs, photodiodes and other compact optical detectors [0044-0045]. LeBouef teaches with regards to a wireless communication element, signal processor and storing of the information: “The signal from the excitation-source module may be passed to a signal extractor 102 for processing and/or subtracting the signals to generate at least one extracted signal more closely related to a physiological property of interest. This extracted signal may then be sent to a transmitter 104 for wirelessly transmitting the desired information 106 to another device or network and/or to a signal processor 105 for processing the extracted signal, comparing the processed extracted signal with at least one physiological model, and sending a physiological assessment to the transmitter 104. The excitation-sensor module 101 may include of one or more excitation source(s) 110, 112, having similar or different excitation elements and/or excitation 
With regards to the limitation at least two wearable sensor devices, LeBouef teaches: “Noninvasive qualification and quantification of physiological properties via wearable sensors may be executed by exciting a physiological region with energy and monitoring the response to that energy with one or more sensors.” [0003]; “the excitation sources and sensors are integrated into a wearable device. This wearable device can be configured to process information from the sensors and send processed information telemetrically to another device or network. This other device may be a portable device such as a mobile phone, portable computer, portable entertainment device, embedded computer, or the like. The wearable device may also include at least one communication module for communicating information to the organism and/or entertaining the organism.” [0041].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Riley and Banet to include at least two wearable sensor devices that include an array of organic elements wherein the array of elements includes at least one organic LED and light detection element, a wireless communication element and signal processor that stores the sensor information to a memory as taught in LeBoeuf for high resolution physiological features and properties extraction (LeBoeuf, 
Regarding Claim 12, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Further with regards to limitation, wherein each array of NIR elements includes at least one organic light emitting diode (LED) element and at least one organic photodetector (OPD) element, is substantially similar in scope with corresponding limitations recited in Claim 2 and is, therefore, rejected under the same rationale. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Banet, Callsen, LeBouef and Hower et. al. (U.S. 20110203347, August 25, 2011)(hereinafter, “Hower”).
Regarding Claim 7, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Riley does not teach: further including one or more printed batteries formed on the flexible substrate or on the array of organic NIR elements.
Hower in the field of systems and methods for monitoring physical parameters teaches a printed battery and antenna on a flexible substrate [0061]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the substrate from the combinational device of Riley, Banet and LeBouef to include one or more printed batteries formed on the flexible substrate as taught in Hower since this would allow, “…the entire module 10 to be comprised of a small flexible unit that can be directly placed on the skin of an individual, embedded in equipment or apparel worn by an individual, or placed on any other object whose environment requires sensing.” (Hower, [0061]).
10, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Riley does not teach: wherein the wireless transmission circuit includes or is coupled to a printed antenna element formed on the flexible substrate or on the array of organic NIR elements.
Hower in the field of systems and methods for monitoring physical parameters teaches a printed battery and antenna on a flexible substrate [0061]. The antenna as seen in Fig. 1 is connected to the wireless communication block [0033].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the wireless transmission circuit from the combinational device of Riley, Banet and LeBouef such that it includes or is coupled to a printed antenna element formed on the flexible substrate as taught in Hower since, “The overall combination of small-size, light-weight, wireless data and command link, and electronic configurability enable the modules 10 and 30 to be attached to or embedded in various articles worn by an individual, including personnel and protective gear, as well as directly to the individual.” (Hower, [0036]).

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Banet, Callsen, LeBouef and Kim (U.S. 20140167006, June 19, 2014)(hereinafter, “Kim”).
Regarding Claims 4 and 5, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Riley does not teach: wherein the flexible substrate comprises a plastic material, wherein the plastic material comprises one of a polyimide (PI) film, a polyethylene terephthalate (PET) film or a polyethylene naphthalate (PEN) film.
Kim in the field of developing systems for withstanding broad environmental conditions teaches: “The base film 110 may include a thermoplastic material. The base film 110 may 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the substrate from the combinational device of Riley, Banet and LeBoeuf to comprises a plastic material, wherein the plastic material comprises one of a polyimide (PI) film, a polyethylene terephthalate (PET) film or a polyethylene naphthalate (PEN) film as taught in Kim since, “…transmission of impurities may be prevented, thermal resistance may be improved, a thermal expansion coefficient may be reduced, a size stability may be improved, and mechanical characteristics such as wear resistance and shock resistance may be improved.” (Kim, [0148]) and to reduce manufacturing cost (Kim, [0050]).
Regarding Claim 13, the combination of references Riley, Banet, Callsen and LeBoeuf substantially teach the claim limitations as noted above.
Further with regards to limitation, wherein each flexible substrate comprises a plastic material selected from the group consisting of a polyimide (PI) film, a polyethylene terephthalate (PET) film and a polyethylene naphthalate (PEN) film, is substantially similar in scope with corresponding limitations recited in Claims 4 and 5 and is, therefore, rejected under the same rationale. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Riley in view of Banet, Callsen, LeBouef and Kim  as applied to claim 4 above, and further in view of Fastert et. al. (U.S. 20150335254, August 1, 2014)(hereinafter, “Fastert”).
Regarding Claim 6, the combination of references Riley, Banet, Callsen, LeBoeuf and Kim substantially teach the claim limitations as noted above.
Riley does not teach: wherein the flexible substrate comprises a parylene layer formed on a flexible backing layer.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the flexible substrate of the combinational device of Riley, Banet, LeBoeuf to include a flexible substrate comprising a polymer layer formed on a flexible backing layer as taught in Kim since, “…transmission of impurities may be prevented, thermal resistance may be improved, a thermal expansion coefficient may be reduced, a size stability may be improved, and mechanical characteristics such as wear resistance and shock resistance may be improved.” (Kim, [0148]).
Kim does not teach the polymer layer comprising parylene.
Fastert in the field of sensor based systems and methods for monitoring properties of an individual teaches, a substrate or encapsulant that can include one more variety of polymers or polymeric composites including parylene [0060].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the substrate from the combinational device of Riley, Banet, LeBouef and Kim to comprise a parylene layer formed on a flexible backing layer as taught in Fastert to be used as dielectric barriers (Faster, [0060]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf in view of Banet, Callsen and Riley.
Regarding Claim 19, LeBoeuf teaches: A wearable sensor device (“Noninvasive qualification and quantification of physiological properties via wearable sensors may be executed by exciting a physiological region with energy and monitoring the response to that energy with one or more sensors.” [0003]; “the excitation sources and sensors are integrated 
an array of organic elements (Fig. 2), wherein the array of elements includes at least one organic light emitting element and at least one organic light detection element (“The optical emitters 210, 212 and optical detectors 211 can be solid state devices. For example, the optical emitters 210, 212 can include, but are not limited to, a light-emitting diode (LED), a laser diode (LD)… The optical detectors include, but are not limited to, photodiodes (PDs), avalanche photodiodes (APDs), photomultipliers, or other compact optical detectors. Though only two optical emitters and optical detectors are shown in FIG. 2, it should be understood that multiple optical emitters and optical detectors can be arranged in an array. The greater the number of optical emitters and detectors in an array, the higher resolution of physiological features and properties that can be extracted.” [0044-0045].)
LeBouef further teaches: “…optical emitters may be configured to direct electromagnetic radiation at different wavelengths, and the detectors may be configured to detect electromagnetic radiation at different wavelengths.” [0007]
LeBoeuf does not teach: a flexible substrate configured to conform to skull contours, nor the elements being near infra-red (NIR).
Banet in the field of systems and methods for measuring vital signs teaches: “FIGS. 1A and 1B show an adhesive patch sensor system 10 according to the invention that features primary 1 and reference 3 electrodes and an optical system 6 operating in concert as described below to measure vital signs from a patient 15.” [0033]; “FIGS. 3A and 3B show, respectively, top and bottom views of a circuit board 8 that supports an optical system 6 featuring a light source 35 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify LeBoeuf to include a flexible substrate with elements configured to conform to skull contours and be on a patient’s skin surface for the intended usage of ensuring measurements taken by the elements are perpendicular to the patient’s skin surface as taught in the combination of Banet and Callsen to facilitate “…comfortable and safe intimate proximity to the surface 52 to ensure accurate sensing of force and/or change in motion in connection with the head 50.” (Callsen, [0061]) providing “…a single, low-profile, disposable system that measures a variety of vital signs from the patient.” (Banet, [0023]).
Banet teaches the elements being infrared, not explicitly being near infra-red (NIR).
Riley in the field of systems and methods for monitoring physiologic signals teaches the usage of near infra-red imaging (Abstract) using 10 LED sources and avalanche photodiodes (Section 3- Instrumental design).

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/AMAL ALY FARAG/            Examiner, Art Unit 3793             

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793